Citation Nr: 0418041	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  00-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for status postoperative 
lobectomy of non-small cell carcinoma of the left lung as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The appellant served on active duty from January 1957 to 
February 1963.  His claim initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a February 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  The 
Board remanded the case to the RO in March 2001 for 
additional development.  Thereafter, the Board denied the 
veteran's claim in an October 2002 decision.

That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2004 order, 
the Court vacated the Board's decision and remanded the case 
back to the Board with instructions that it readjudicate the 
claim in accordance with the parties' Joint Motion for Remand 
(Joint Motion).  The case is once again before the Board for 
review.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The appellant claims that he developed small-cell carcinoma 
of the left lung as a result of exposure to high doses of 
radioactive fallout in 1957 while stationed at Wendover Air 
Force Base in Utah.  He also claims that he was exposed to 
radiation while loading and unloading bombs from aircraft.  
However, the Board notes that additional development is 
required before it can adjudicate this claim. 

The Board notes that, in the absence of competent medical 
evidence linking a disability to service, there is a lifetime 
presumption for certain enumerated diseases without any 
requirement that it manifest to a specific degree, for those 
who meet the requirements of a radiation exposed veteran who 
engaged in radiation risk activity under § 1112(c)(3) and 38 
C.F.R. § 3.309(d)(3).  Effective March 26, 2002, lung cancer 
was added to the list of diseases specific to radiation-
exposed veterans set forth at 38 C.F.R. § 3.309(d).  See 67 
Fed. Reg. 3612-16 (Jan. 25, 2002).  

To date, the appellant has not been notified of this 
regulatory change and it has not been considered by the RO in 
adjudicating the appellant's claim for service connection for 
status postoperative lobectomy of non-small cell carcinoma of 
the left lung as a result of exposure to ionizing radiation.  
A remand is therefore required to notify the appellant of the 
regulatory change and to afford the RO the opportunity to 
adjudicate his claim under the revised version of 38 C.F.R.                
§ 3.309(d).  

Next, the Board notes that the veteran claims he was exposed 
to radiation while loading and unloading bombs from aircraft 
which were assigned on "T.D.Y."  Pursuant to 38 C.F.R. 
§ 3.309(ii), (iv)(A), if the appellant demonstrates that he 
had "[o]nsite participation in a test involving the 
atmospheric detonation of a nuclear device," by 
"performance of official military duties in connection with 
. . . aircraft . . . used in direct support of the nuclear 
test," he could satisfy the criteria for being a radiation-
exposed veteran.  In this case, there is no evidence of 
record that the veteran was involved with aircraft used in 
direct support of nuclear testing.  However, the appellant 
should be permitted to submit any evidence he may have in his 
possession showing that he was exposed to radiation while 
working with aircraft used in direct support of nuclear 
testing. 

The Board also notes that the appellant has submitted 
additional evidence since the Court's March 2004 order, and 
specifically requested that his case be remanded to the AOJ 
for review of this evidence.  Therefore, this case must be 
remanded in accordance with 38 C.F.R. §§ 19.9, 19.31, 
20.1304(c) (2003). 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should notify the appellant 
and his representative that, effective 
March 26, 2002, lung cancer was added to 
the list of diseases specific to 
radiation-exposed veterans set forth at 
38 C.F.R.            § 3.309(d).  See 67 
Fed. Reg. 3612-16 (Jan. 25, 2002).  

2.  The appellant and his representative 
should be given an opportunity to submit 
additional evidence or argument in 
support of his claim, including evidence 
that he was involved with aircraft used 
in direct support of nuclear testing.  
Any additional development that is 
considered necessary should be undertaken 
and any evidence received should be 
associated with the appellant's claims 
file.  

3.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for status 
postoperative lobectomy of non-small cell 
carcinoma of the left lung as a result of 
exposure to ionizing radiation.  In 
adjudicating the appellant's claim, the 
RO should consider all evidence submitted 
by the appellant and his representative 
that it has not previously considered 
including the evidence submitted 
following the March 2004 Court order.  If 
the benefit sought is not granted, the 
appellant and his representative should 
be furnished a Supplemental Statement of 
the Case which addresses this evidence, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to afford the appellant due 
process of law and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




